DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 3-3-22 have been fully considered but they are not persuasive. In regards to the Applicant’s arguments that Armstrong does not discloses an inner assembly, the Examiner disagrees.  As cited in the office action, the inner assembly is viewed as the area under the tank which allows for the liquid to be dispensed, and it is removable from the tank, as the tank is removable from the assembly.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (USPUB 2016/0286757) in view of Lyons et al. (USPUB 2018/0177325) in view of Oates et al. (USPUB 2017/0245465).


As to Claim 1, Armstrong discloses a liquid dispenser, including: a tank including a bottom (Figure 2, Element 114), and a wall extending upward from the bottom (Figure 2); a base provided below the bottom of the tank; at least one first electronic device provided in the base and operated via electrical power; an inner assembly that is removable from the tank, the inner assembly having an outlet for dispensing liquid from the tank (Elements 150-154); and a power supply assembly to supply power to the at least one first electronic device, the power supply assembly including: a battery provided in the inner assembly (Paragraph 31).  Armstrong does not expressly disclose a docking station configured to receive external power, the docking station being provided below the base, a first wireless power transfer device electrically coupled to the battery, and a controller configured to determine whether the docking station is connected to the base and is receiving external power, wherein, when the docking station is not connected to the base or not receiving external power, the controller controls the battery to supply power to the first electronic device via the first wireless power transfer device, or the outlet being provided above an upper end of the tank.  Lyons discloses a docking station configured to receive external power, the docking station being provided below the base, a first wireless power transfer device electrically coupled to the battery, and a controller configured to determine whether the docking station is connected to the base and is receiving external power, wherein, when the docking station is not connected to the base or not receiving external power, the controller controls the battery to supply power to the first electronic device via the first wireless power transfer device  (Paragraph 168).  Oates discloses the outlet being provided above an upper end of the tank (Figure 1).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the wireless charging as taught by Lyons and add it to the dispenser of Armstrong, in order to allow for the dispenser’s battery to be recharged, and not require exposed electrical terminals for plugging the device in, as a safety measure being the device contains liquid which could cause damage if the terminals got wet, and further take the teaching of Oates and place the liquid outlet on the top of the dispenser of Armstrong and  Lyons, in order to allow for the liquid to circulate so as to maintain freshness and flowing water entices pets to drink.

As to Claim 3, Armstrong, Lyons, and Oates disclose the liquid dispenser of claim 1, wherein the first wireless power transfer device includes a first wireless power transmitter provided in the inner assembly and a first wireless power receiver provided in the base of the tank at a position aligning with a position of the first wireless power transmitter (Lyons Paragraph 168, the coaster is the position alignment).

As to Claim 17, Armstrong discloses a liquid dispenser, including: a tank including a bottom (Figure 2, Element 114); a base provided below the bottom of the tank; an inner assembly that is removable from the tank, the inner assembly having an outlet for dispensing liquid from the tank (Elements 150-154); and, a power supply assembly to supply power, the power supply assembly including: a battery provided in the inner assembly (Paragraph 31).  Armstrong does not expressly disclose a first wireless power transmitter electrically coupled to the battery and provided in the inner assembly, and, a first wireless power receiver provided in the base, or the outlet being provided above an upper end of the tank.  Lyons discloses a first wireless power transmitter electrically coupled to the battery and provided in the inner assembly, and, a first wireless power receiver provided in the base (Paragraph 168).  Oates discloses the outlet being provided above an upper end of the tank (Figure 1).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the wireless charging as taught by Lyons and add it to the dispenser of Armstrong, in order to allow for the dispenser’s battery to be recharged, and not require exposed electrical terminals for plugging the device in, as a safety measure being the device contains liquid which could cause damage if the terminals got wet, and further take the teaching of Oates and place the liquid outlet on the top of the dispenser of Armstrong and  Lyons, in order to allow for the liquid to circulate so as to maintain freshness and flowing water entices pets to drink.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong in view of Lyons et al.

As to Claim 7, Armstrong discloses a liquid dispenser, including: a tank including a bottom (Figure 2, Element 114); an inner assembly that is removable from the tank, the inner assembly having an outlet for dispensing liquid from the tank (Element 150-154); a power supply assembly to supply power to the inner assembly, wherein the power supply assembly includes: a battery provided in the inner assembly (Paragraph 31).  Armstrong does not expressly disclose a docking station configured to receive power from an external power source, the docking station being provided below the bottom of the tank, a controller configured to determine whether the tank and the inner assembly are coupled, wherein, when the controller determines that the inner assembly and the tank are not coupled to each other, the controller limits a discharge of the battery.  Lyons discloses a docking station configured to receive power from an external power source, the docking station being provided below the bottom of the tank, a controller configured to determine whether the tank and the inner assembly are coupled, wherein, when the controller determines that the inner assembly and the tank are not coupled to each other, the controller limits a discharge of the battery (Paragraph 168).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the wireless charging as taught by Lyons and add it to the dispenser of Armstrong, in order to allow for the dispenser’s battery to be recharged, and not require exposed electrical terminals for plugging the device in, as a safety measure being the device contains liquid which could cause damage if the terminals got wet.

As to Claim 8, Armstrong and Lyons disclose the liquid dispenser of claim 7, wherein the power supply assembly further includes a first wireless power transfer device, the first wireless power transfer device including a first wireless power transmitter provided in a base below the bottom of the tank and a first wireless power receiver provided in the inner assembly at a position aligning with a position of the first wireless power transmitter (Lyons Paragraph 168, the coaster is the position alignment).


Allowable Subject Matter
Claims 2, 4-6, 9-16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859